JONES, Senior Judge,
with whom Judge HANFT joins, concurring:
I agree with Judge McKay that the evidence of assault with intent to rape was *821sufficient and that the trial judge ruled correctly in admitting the evidence from the tape recording. Paragraph 5-21a, Army Regulation 600-20, dated 15 October 1980 has no applicability in this case.
Perhaps Judge McKay is correct in implying that under certain circumstances a valid military purpose exists for the prohibition in the regulation against recording private face-to-face conversations without the prior consent of all parties, but I am unwilling to go that far. If there is a need in this area, a properly limited prohibition could probably be drawn but such an overly broad proscription as now exists, will not withstand judicial scrutiny. Its inclusion in a regulation unnecessarily intrudes on individual rights and serves as an insult to the military and civilian personnel purportedly covered.